                Case 20-10343-LSS                Doc 2459         Filed 03/26/21          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 2351

    CERTIFICATE OF NO OBJECTION REGARDING THE NINTH MONTHLY FEE
    APPLICATION OF KCIC, LLC FOR ALLOWANCE OF COMPENSATION AND
           REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
            JANUARY 1, 2021 TO AND INCLUDING JANUARY 31, 2021

         The undersigned hereby certifies that, as of the date hereof, KCIC, LLC (“KCIC”) has

received no answer, objection or other responsive pleading to the Ninth Monthly Fee Application

of KCIC, LLC for Allowance of Compensation and Reimbursement of Expenses for the Period

from January 1, 2021 to and Including January 31, 2021 (the “Application”) (D.I. 2351), filed

on March 10, 2021.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than March 24, 2021 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS       Doc 2459     Filed 03/26/21     Page 2 of 2




on April 6, 2020, the Debtors are authorized to pay the amount indicated below without any further

court order.



    (1) Total Fees        (2) Total Expenses           (3) 80% of            Total Debtors are
      Requested               Requested              Requested Fees          Authorized to Pay
                                                                                ( (2) + (3) )

     $272,927.00                $261.95                $218,341.60              $218,603.55

                WHEREFORE, KCIC respectfully requests that the Application be approved.


Dated: March 26, 2021                       KCIC, LLC
       Washington, DC
                                             /s/ Elizabeth Hanke
                                             Elizabeth Hanke
                                             1401 I Street, NW, Suite 1200
                                             Washington, DC 20005
                                             Telephone: (202) 650-0503
                                             Facsimile: (202) 650-0651
                                             E-mail: hankee@kcic.com

                                             INSURANCE AND VALUATION
                                             CONSULTANT TO THE DEBTORS AND
                                             DEBTORS IN POSSESSION
